Citation Nr: 9905972	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
psoriasis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
psoriatic arthritis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1971 
to March 1974.  

In January 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims on appeal for further 
evidentiary development.  A VA examination was conducted 
pursuant to the Board's remand and an April 1998 report of a 
joints examination indicates that the veteran now experiences 
left lateral epicondylitis which is consistent with an 
pathology which may be seen in association with psoriatic 
arthritis.  However, it was also noted that this 
epicondylitis was a common independent condition.  Given the 
suggestion of a possible relationship with service-connected 
disability, the question of entitlement to service connection 
for left lateral epicondylitis is referred to the RO for 
appropriate action.  

(Consideration of the claim for an increased rating for 
psoriasis is deferred pending completion of the development 
sought in the remand below.)


FINDING OF FACT

The veteran's psoriatic arthritis is manifested by no more 
than two exacerbations a year which are not incapacitating or 
prolonged; no chronic residuals due to the psoriatic 
arthritis have been demonstrated.


CONCLUSION OF LAW

An increased rating for psoriatic arthritis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5009 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  

Types of arthritis not specifically enumerated in the rating 
criteria are to be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009 (1998).  Such a disability is to be 
rated as for rheumatoid arthritis.  Diagnostic Code 5009.  
According to the diagnostic code by which rheumatoid 
arthritis is evaluated, a determination must be made as to 
whether the disease is active and/or has chronic residuals.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (1998).  (A rating 
for the active process cannot be combined with the residual 
ratings for limitation of motion or ankylosis.  The higher 
evaluation is assigned.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5002 (1998).)  

Rheumatoid arthritis, and for the reasons set out above, 
psoriatic arthritis, as an active process is rated based upon 
the frequency and severity of exacerbations of the disease.  
Diagnostic Code 5002.  Factors considered in evaluating the 
severity of the exacerbations of an active process include 
the degree of the resulting impairment of health, 
constitutional manifestations associated with active joint 
involvement, weight loss, and anemia.  Id.  On the other 
hand, chronic residuals of the arthritis, such as limitation 
of motion or ankylosis (favorable or unfavorable), are rated 
under the appropriate diagnostic codes for the specific 
joint(s) involved.  Where, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
applicable rating criteria, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5002 (1998).  

Prior to the Board's January 1998 remand, the veteran's 
claims folder included records of outpatient treatment that 
the veteran had received until approximately 1996.  The 
additional outpatient treatment records which were received 
at the RO following the Board's January 1998 remand do not 
reflect treatment for psoriatic arthritis after 1996.  
Pursuant to the Board's remand, however, the veteran was 
afforded a VA examination in April 1998 to determine the 
extent of his service-connected psoriatic arthritis.  

According to the report of this evaluation, the veteran 
denied a history of joint swelling, redness, or inflammation.  
He referred to pain in his hands and knees which was 
reportedly exacerbated by use.  He also reported left elbow 
pain.  He reported occasional constipation, but denied 
abdominal pain.  He denied low back pain.  No abnormal 
findings were made on examination except tenderness over the 
left lateral epicondyle and patellofemoral crepitus of the 
left knee with a very mild positive patellar insufficiency 
sign.  There was no synovitis of the hands, wrists, elbows, 
shoulders, knees, ankles or metatarsophalangeal joints.  
Finger flexion was diminished, but this was found to be 
secondary to scarring rather than joint pathology.  Other 
than the fingers, all joints demonstrated full range of 
motion.  The examiner specifically indicated that there was 
no evidence of inflammatory arthritis on examination.  The 
examiner concluded that the findings were consistent with 
left lateral epicondylitis and left knee patellofemoral 
osteoarthritis.  

What is significant about the clinical evidence of record and 
the examination report described above is what these records 
do not show.  In short, they do not show an active process, 
impairment of health with weight loss or anemia, or any 
incapacitating exacerbations.  Diagnostic Code 5002.  Absent 
the minimal showing of incapacitating exacerbations, an 
increase beyond the currently assigned 20 percent rating is 
not warranted base on the active disease process.  Id.  As 
for whether an increase would be warranted on the basis of 
chronic residuals, such as limitation of motion of certain 
joints, it is significant to point out that none has been 
objectively shown.  

No erosive or inflammatory arthritis has been shown to affect 
any joint.  Moreover, while the veteran has been found to 
have left lateral epicondylitis and osteoarthritis of the 
left knee, these are problems for which service connection 
has not been established.  Additionally, there has been a 
showing of some limitation of motion of the fingers, but, as 
noted above, this was specifically attributed to scarring due 
to psoriasis (see remand below), not to joint pathology such 
as psoriatic arthritis.  In short, the examiner found no 
limitation of motion of any joint due to psoriatic arthritis.  
Therefore, absent the showing of service-connected joint 
pathology to account for the complaints of pain made by the 
veteran, further consideration of functional disability 
caused by any chronic residuals is not necessary.  38 C.F.R. 
§ 4.40 (1998).  This is especially so in light of the 
examination that revealed no such pathology or other chronic 
residual due to psoriatic arthritis.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating for psoriatic arthritis.  


ORDER

An increased rating for psoriatic arthritis is denied.


REMAND

The Board noted in its 1998 remand that the veteran had been 
seen on numerous occasions for his psoriasis, but had not 
been examined for compensation purposes for many years.  When 
the veteran was subsequently examined in April 1998 he 
explained that some sites, particularly on his hands, 
typically cracked open and bled.  The veteran also complained 
of itching and some swelling of his fingers.  The examination 
revealed involvement of both palms and soles with extension 
onto the dorsum of both hands and multiple fingers as well as 
extension to the veteran's elbows, buttocks, and portions of 
his thighs and lower extremities.  The areas of involvement 
were sharply demarcated, erythematous, irregular geographic 
plaques with thickly adherent silver scale.  The evaluation 
also revealed some fissures and cracks on the dorsum of both 
hands.  The examiner noted that the quality of the scale 
involving the interdigital web spaces and soles of the feet 
was slightly less thickened.  

In addition to the findings made at the aforementioned 
examination, certain findings relating to psoriasis were also 
made at an examination of the veteran's joints which was also 
conducted in April 1998.  Specifically, it was noted that 
flexion of the fingers was diminished because of scarring due 
to the psoriasis, rather than the result of joint pathology.  
This is significant in light of the applicable rating 
criteria.  

The veteran's psoriasis has been evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (1998).  This diagnostic code 
requires that psoriasis be evaluated as for eczema.  
Diagnostic Code 7816.  However, while eczema is generally 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998) on 
the basis of manifestations such as pruritus, exudation, 
exfoliation, or crusting, etc., it is important to point out 
that psoriasis and other ratable skin problems are to be 
evaluated as for eczema only to the extent that such criteria 
are apt characterizations of the disability at issue.  In 
other words, the rating assigned consistent with criteria set 
forth in Diagnostic Code 7806 is "dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations."  § 4.118.  This language suggests that 
other disabling characteristics not specifically contemplated 
by Diagnostic Code 7806 must also be addressed, where 
appropriate. 

In the veteran's case, the finding that finger motion is 
limited by scarring due to psoriasis is a significant 
finding.  Such a debility is not specifically contemplated by 
Diagnostic Code 7806, but may very well warrant compensation 
under other applicable rating criteria related to the 
fingers.  Consequently, it appears that the psoriasis is 
manifested by characteristics which require further analysis.  
See 38 C.F.R. § 4.118 (1998) (scars may be rated on the basis 
of limitation of function of the part effected).  Given that 
the 1998 examination did not include findings as to the 
degree of limitation of motion, another remand is required to 
obtain such information.  See 38 C.F.R. § 4.71a (1998) 
(ratings for multiple fingers turns in part on whether motion 
is limited beyond 1 inch (2.5 cms.)); see also Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) and Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist him in 
accordance with 38 C.F.R. § 3.159 (1998).

2.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the extent of impairment caused 
by psoriasis, including functional loss 
due to scarring.  All manifestations of 
the skin disability should be described 
in detail, and each part affected by 
scarring should be evaluated.  If motion 
is affected, the limitation of motion 
should be described in a manner necessary 
to apply the relevant rating criteria for 
the joint(s) affected.  

3.  When the requested development has 
been completed, the RO should 
re-adjudicate the claim for an increased 
rating for psoriasis.  All potentially 
applicable rating criteria should be 
considered and the question of whether 
separate ratings are warranted for parts 
affected beyond the manifestations 
described in Diagnostic Code 7806 should 
be addressed.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the U. S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the U. S. Court of Appeals 
for Veterans Claims within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 8 -


